 

Pioneer Power Solutions, Inc. 10-K [ppsi-10k_123118.htm]

 

 EXHIBIT 10.31

 

 

March 25, 2019

 

 

Mr. Thomas Klink

Chief Financial Officer

Pioneer Power Solutions, Inc.

Pioneer Electrogroup Canada Inc.

400 Kelby Street, 9th Floor
Fort Lee, NJ 07024

 

RE: WAIVER FOR BREACH OF COVENANTS

 

Dear Mr. Klink,

 

We refer to our Amended and Restated Credit Agreement dated as of April 29,
2016, as amended from time to time (collectively, the “PPSI Credit Agreement”),
between Pioneer Power Solutions, Inc. (the “US Borrower” or “PPSI”), the
Guarantors party thereto and Bank of Montreal (the “Bank”), acting through its
Chicago branch and to that certain Amended and Restated Credit Agreement dated
as of April 29, 2016, as amended from time to time (collectively, the “PECI
Credit Agreement”) , among Pioneer Electrogroup Canada Inc., a Quebec
corporation, as borrower (the “Canadian Borrower” or “PECI”), and the Bank.
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the PPSI Credit Agreement. We more specifically
refer to the sections pertaining to the financial covenants and events of
default.

 

Following receipt of the information for the fiscal quarter ending December 31,
2018, we understand that the US Borrower and the Canadian Borrower are in
default to comply with the Current Ratios, the Tangible Net Worth Ratio and the
EBITDA Target set forth in the PPSI Credit Agreement and the PECI Credit
Agreement (collectively, the “Defaults”). As requested, the Bank hereby agrees
to waive these three Defaults but only for the fiscal quarter ending December
31, 2018. This waiver is limited to the matters and time period expressly stated
herein. The Bank reserves all of its rights and remedies under the PPSI Credit
Agreement and the PECI Credit Agreement should PPSI or PECI be or become
otherwise in default under the PPSI Credit Agreement or the PECI Credit
Agreement, in the event of other breaches under the PPSI Credit Agreement or the
PECI Credit Agreement or should the Bank’s position, in the Bank’s sole
determination, further deteriorate.

 

Regards,
Bank of Montreal

 

 

 

Per: Deborah Conroy

Senior Accounts Manager
Tel: 514-877-7764
deborah.conroy@bmo.com





 

 

 